Citation Nr: 1140501	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  10-34 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an effective date earlier than April 11, 2001 for the grant of service connection for an innocently acquired psychiatric disorder.



REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to May 1981.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2006 rating decision by the RO that granted service connection for an acquired psychiatric disability.  This was subsequently made effective on April 11, 2001.  


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for an innocently acquired psychiatric disorder in a June 1983 rating decision; he notified of this decision and apprised of his appellate rights but did not file a timely appeal.

2.  The Veteran is not shown to have presented a claim of secondary service connection or petitioned to reopen the previously denied claim of service connection for an acquired psychiatric disorder earlier than April 11, 2001.  


CONCLUSION OF LAW

An effective date earlier than April 11, 2001, the date of the reopened claim of service connection for an acquired psychiatric disorder is not assignable by operation of law.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.156, 3.114, 3.155, 3.400, 20.1103 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The appeal for earlier effective dates arises from disagreement with an issue downstream from the initial grant of service connection.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  

The effective date issue here turns on the application of the law to the undisputed facts presented in this case.  Thus, further assistance or examination could not aid in substantiating entitlement to earlier effective date.  

VA's General Counsel has held that the notice and assistance requirements of VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  Similarly, the Court has held that VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 


II.  Earlier Effective Date

The Veteran seeks an effective date earlier than April 11, 2001 for the grant of service connection for an acquired psychiatric disorder manifested by depression.

Under the applicable criteria, the effective date of an award of disability compensation based on an original claim for direct service connection or a claim reopened after final disallowance shall be the date following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157 , and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose whichever is later. 38 C.F.R. § 3.400(r).  

The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing a notice of disagreement; otherwise, that determination becomes final and is not subject to the revision on the same factual basis in the absence of clear and unmistakeable error (CUE).  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2010).  

Under the law administered by VA, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2009); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).  

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).  

A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a) (2010).  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2011).

The evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2) (2011).  

However, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit.  While the Board must interpret the Veteran's submissions broadly, it is not required to conjure up issues that were not raised by the Veteran.  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  Brannon v. West, 12 Vet. App. 32, 34-35.

In October 2006, the RO granted service connection for an acquired psychiatric disorder manifested by depression as secondary to a service-connected left knee disability.  This ultimately was made effective on August 11, 2001 or the date that was determined to have been when the original claim had been filed.

Now, the Veteran asserts that the effective date should be in May 1981, or the day after his discharge from active service.  (See August 2010 Form 9).  He reports being treated in service and having filed a claim within one year of his separation from service.  

On review, the Veteran is shown to have filed a claim of service connection for an acquired psychiatric disorder in April 1983.  The RO denied the claim in a decision rendered in June 1983.  The Veteran received notice of this decision in July 1983 and was apprised of his appellate rights.  The Veteran did not appeal in a timely manner from this decision.  

As such, this decision is final and cannot be revised on the same factual basis absent a showing of clear and unmistakable error.  38 C.F.R. § 3.104(a).  The Board notes that Henderson v. Shinseki, 589 F.3d 1201, 1220 (Fed. Cir. 2009) is not applicable in that Congress has not provided for equitable tolling with regard to the time limits for a Veteran filing an appeal to the Board.

Therefore, in order for the Veteran to obtain an earlier effective date, he must show either that the previous denial of service connection involved CUE or theoretically submit new and material evidence.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Here, the Veteran has not presented specific assertions of CUE or otherwise expressed more than general disagreement with the previous denial.  

The effective date for the grant of service connection was already set as the date the Veteran first applied for secondary service connection or petitioned to reopen the previously denied claim based on the submission of new and material evidence, because the law does not provide for one earlier than the date entitlement arose or the date the claim or the petition to reopen was received, whichever was later.  Id. at 299; 38 C.F.R. § 3.400.  

Based on a careful review of the claims folder, the Board finds that the first statement or communication from the Veteran that may be reasonably construed as a petition to reopen the previously denied claim was received on April 11, 2001.  

The Board notes that a November 1986 VA treatment record noted that the Veteran had a depressed affect.  However, the mere presence of medical evidence in the record cannot serve now to establish an earlier intent on the part of the Veteran to seek service connection or otherwise related to a disability that may establish entitlement.  Brannon, supra.  The treatment record also would not constitute an informal claim as contemplated by the provisions of 38 C.F.R.§ 3.157(b).  

The Board notes that the evidence of record also contains Social Security disability records.  However, the Board observes that a claim filed with SSA is not interchangeable with a claim for VA compensation benefits.  

An exception is a claim for death benefits under 38 C.F.R. § 3.153 (2010), which is not applicable in the instant case.  Thus, the Board finds that there is no legal basis on which to construe a claim with SSA as either an informal or formal claim for VA compensation benefits.  

Regardless, the Veteran was already given an effective date back to his date of claim to reopen.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (holding that an appellant cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date).   

The claim for an effective date earlier than April 11, 2001, would be a "freestanding" claim for an earlier effective date and "such a possibility vitiates the rule of finality."  Rudd, 20 Vet. App. at 300.  

Thus, on this record, the Board finds that an effective date prior to April 11, 2001, for the grant of service connection of an acquired psychiatric disorder manifested by depression is not assignable under the law.  


ORDER

The claim for an effective date earlier than April 11, 2001 for the grant of service connection for an acquired psychiatric disorder manifested depression is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


